          Case 1:15-cv-07199-JMF Document 380 Filed 03/23/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
GARY KOOPMANN, TIMOTHY KIDD, and VICTOR :
PIRNIK, individually and on behalf of all others similarly :
situated, et al.,                                                      :
                                                                       :     15-CV-7199 (JMF)
                                    Plaintiffs,                        :
                                                                       :          ORDER
                  -v-                                                  :
                                                                       :
FIAT CHRYSLER AUTOMOBILES N.V., et al.,                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The Court has received the communication attached as Exhibit A from an alleged class
member, Ronald Wambach. Lead Counsel shall promptly contact Mr. Wambach and file a letter
on the docket addressing the concerns that he raises no later than two weeks from the date of
this Order.

         Mr. Wambach is advised that parties may not contact the Court directly. Accordingly, he
must either communicate through Lead Counsel (or his own counsel admitted to practice in this
Court) or via the Pro Se Intake Unit. In light of the current global health crisis, parties
proceeding pro se (that is, without counsel) are encouraged to submit all filings by email to
Temporary_Pro_Se_Filing@nysd.uscourts.gov. Pro se parties who are unable to use email may
still submit documents by regular mail to the Pro Se Office, Thurgood Marshall Courthouse, 40
Centre Street, Room 105, New York, New York 10007, or in person at the drop box located at
the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains (300 Quarropas Street).
In either case, however, there may be significant delays before such filings are received and/or
docketed.

       Lead Counsel shall promptly mail or email a copy of this Order to Mr. Wambach and file
proof of such service on the docket.

        SO ORDERED.

Dated: March 23, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
Case 1:15-cv-07199-JMF Document 380 Filed 03/23/21 Page 2 of 3




                  Exhibit A




                              2
           Case 1:15-cv-07199-JMF Document 380 Filed 03/23/21 Page 3 of 3


From:            Ronald Wambach
To:              Furman NYSD Chambers
Subject:         Fiat Chrysler 15 cv 07199
Date:            Monday, March 22, 2021 3:28:48 PM


CAUTION - EXTERNAL:

Dear Hon. J.M. Furman, I am writing to you as something is seriously wrong with the
settlement in the above noted case. I have called and spoken to the claim administrator and
left a vm with the NY Atty listed, Robert Willaby. No satisfaction from claims people and no
reply from Willaby.
I have been involved personally and as attorney for several class action claims. There are some
gross miscalculations when the settlement pays only 31% of what was the formula in the
original notice. In this particular action, the potential number of claimants could have been
determined to a reasonable degree based upon shareholder records. The amount of the
settlement should have been reflective of those numbers. How can the calculations presented
have 2 tables, 3 to 6 columns, and 8 to 21 rows and yet be off by almost 70%?There have been
substantial errors in the presentation, calculations and settlement. The claim I filed based
upon the tables provided resulted in a potential claim settlement of $8470. Why am I sent a
check for $2676? I know there are miscellaneous expenses etc that can be up to 10%
reduction, but almost 70% is unacceptable especially considering the substantial fees these
people are paid. Is this another class action based upon malfeasance in       representing the
claimants? Where do we get this addressed if not through you? Thank you for your
attention. Ronald J Wambach
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
